Exhibit 10.7

RESTRICTED STOCK UNIT SUBSTITUTE AWARD AGREEMENT

This Restricted Stock Unit Award (the “Award”) was awarded on [DATE] (“Date of
Grant”), by Motorola, Inc. to Thomas J. Meredith (the “Grantee”).

WHEREAS, Grantee received the Award under the Motorola Omnibus Incentive Plan of
2006, as amended (the “2006 Omnibus Plan”);

WHEREAS, the Award was made as a special grant of Motorola, Inc. restricted
stock units authorized by the Board of Directors of Motorola, Inc. and the
Compensation and Leadership Committee of the Board of Directors of Motorola,
Inc.;

WHEREAS, such Award has been assumed by Motorola Mobility Holdings, Inc. (and
including each of its Subsidiaries, the “Company” or “Motorola Mobility”)
through the Motorola Mobility Holdings, Inc. Legacy Incentive Plan (the “Plan”)
in connection with the distribution to holders of shares of Motorola, Inc.
common stock of the outstanding shares of Company common stock (the
“Distribution”);

WHEREAS, the terms of the Award are being amended only as necessary to reflect
the assumption and substitution of such Award by Motorola Mobility under the
terms of the Plan, including an adjustment to the number and kind of shares
underlying the Award and that future vesting will be based on service with
Motorola Mobility or a Subsidiary; and

WHEREAS, the terms and conditions of the Award, including the terms and
conditions related to the vesting of Units upon a “Change in Control”, should be
construed and interpreted in accordance with the terms and conditions of the
Plan.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company has assumed the
restricted stock units awarded to Grantee by Motorola, Inc. on the following
terms and conditions:

1.           Assumption of Restricted Stock Units. The Company hereby
substitutes a total of [NUMBER OF UNITS] Motorola Mobility restricted stock
units (the “Units”) for the Award granted to Grantee by Motorola, Inc. subject
to the terms and conditions set forth below. All Awards shall be paid in whole
shares of Motorola Mobility Common Stock (“Common Stock”); no fractional shares
shall be credited or delivered to Grantee.

2.           Restrictions. The Units awarded to Grantee are subject to the
transfer and forfeiture conditions set forth below (the “Restrictions”), which
shall lapse, if at all, as described in Section 3 below. For purposes of this
Award, the term Units includes any additional Units granted to the Grantee with
respect to Units, still subject to the Restrictions.

a.        Grantee may not directly or indirectly, by operation of law or
otherwise, voluntarily or involuntarily, sell, assign, pledge, encumber, charge
or otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions. Motorola Mobility shall have the right to assign this Agreement,
which shall not affect the validity or enforceability of this Agreement. This
Agreement shall inure to the benefit of assigns and successors of Motorola
Mobility and Predecessor (as defined below).

b.        If Grantee is removed from the Board of Directors of Motorola Mobility
(the “Board”) or is not renominated to the Board for “Cause”, or if Grantee
voluntarily resigns from the Board, then any Units still subject to the
Restrictions shall be automatically forfeited. “Cause” is defined in the Plan.



--------------------------------------------------------------------------------

c.        If Grantee engages in any of the following conduct, in addition to all
remedies in law and/or equity available to the Company, any Subsidiary (for
purposes of this Award, a “Subsidiary” is any corporation or other entity in
which a 50 percent or greater interest is held directly or indirectly by
Motorola Mobility and which is consolidated for financial reporting purposes) or
Motorola, Inc. and each of its subsidiaries (“Predecessor” which, to the extent
this Agreement refers to post-Distribution rights and obligations, shall mean
Motorola Solutions, Inc. and each of its subsidiaries), Grantee shall forfeit
all restricted stock units under the Award whose Restrictions have not lapsed,
and, for all restricted stock units under the Award whose Restrictions have
lapsed, Grantee shall immediately pay to the Company the Fair Market Value (as
defined in paragraph 7 below) of Common Stock on the date(s) such Restrictions
lapsed, without regard to any taxes that may have been deducted from such
amount. For purposes of subparagraphs (i) and (ii) below, “Company” or “Motorola
Mobility” shall mean Motorola Mobility and/or any of its Subsidiaries:

i.        During the course of Grantee’s employment and thereafter, Grantee uses
or discloses, except on behalf of the Company and pursuant to the Company’s
directions, any Confidential Information. “Confidential Information” means
information concerning the Company and its business that is not generally known
outside the Company, and includes (A) trade secrets; (B) intellectual property;
(C) the Company’s methods of operation and Company processes; (D) information
regarding the Company’s present and/or future products, developments, processes
and systems, including invention disclosures and patent applications;
(E) information on customers or potential customers, including customers’ names,
sales records, prices, and other terms of sales and Company cost information;
(F) Company personnel data; (G) Company business plans, marketing plans,
financial data and projections; and (H) information received in confidence by
the Company from third parties. Information regarding products, services or
technological innovations in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information the Company or one
of its affiliates is considering for broader use, shall be deemed not generally
known until such broader use is actually commercially implemented. For purposes
of this definition, “Company” shall include the Company, Predecessor and each of
their subsidiaries; and/or

ii.        During Grantee’s employment and during the Restricted Covenant
Period, Grantee hires, recruits, solicits or induces, or causes, allows, permits
or aids others to hire, recruit, solicit or induce, or to communicate in support
of those activities, any employee of the Company or Predecessor, as the case may
be, who possesses Confidential Information to terminate his/her employment with
the Company or Predecessor, as the case may be, and/or to seek employment with
Grantee’s new or prospective employer, or any other company.

iii.        “Restricted Covenant Period” means the period commencing on the
termination of Grantee’s employment with the Company for any reason and ending,
(i) in respect of a restriction or limitation relating to Grantee’s employment
with Predecessor, one year following termination of Grantee’s employment with
Predecessor, and (ii) in respect of a restriction or limitation relating to
Grantee’s employment with the Company, one year following termination of
Grantee’s employment with the Company.

d.        The Company will not be obligated to pay Grantee any consideration
whatsoever for forfeited Units.

 

3. Lapse of Restrictions.

a.        Except as set forth in Section 3(b) below, the Restrictions applicable
to the Units shall lapse, as long as the Units have not been forfeited as
described in Section 2 above, as follows:

i.        Vesting Period. Your Units will continue to vest in accordance with
the original terms and conditions set forth in the applicable Motorola Plans (as
defined in the Plan) and your award agreement having the Date of Grant specified
above, including any special vesting dates or conditions, with the exception
that your vesting on and after January 4, 2011 shall be determined solely by
reference to your employment or service with Motorola Mobility or a Subsidiary.
For the Units that are currently vested, and those that are scheduled to vest on

 

-2-



--------------------------------------------------------------------------------

each future vesting date, you should refer to your on-line account (currently
with Morgan Stanley Smith Barney, and reachable at
https://www.benefitaccess.com/). You are strongly encouraged to view your
on-line account immediately to completely understand your Units and their
vesting schedule.

ii.        If Grantee ceases to serve as a member of the Board for any reason
(other than Grantee’s voluntary resignation or if Grantee is removed from the
Board or is not renominated to the Board for “Cause”);

iii.        If a Change in Control of the Company occurs during any period of
service on the Board and the successor corporation (or parent thereof) does not,
during the Restriction Period, assume this Award or replace it with an award
that preserves the existing value of this Award at the time of the Change in
Control and that provides for subsequent payout in accordance with the same
vesting schedule applicable to this Award; provided, further, that with respect
to any Award that is assumed or replaced, such assumed or replaced Award shall
provide that the Restrictions shall lapse if Grantee is involuntarily terminated
(for a reason other than “Cause”) or quits for “Good Reason” within 24 months of
the Change in Control. For purposes of this paragraph, the terms “Change in
Control”, “Cause” and “Good Reason” are defined in the Plan; or

iv.        If the Grantee dies.

b.        To the extent the Restrictions lapse under this Section 3 with respect
to the Units, they will be free of the terms and conditions of this Award (other
than Section 2(c)).

4.           Adjustments. If the number of outstanding shares of Common Stock is
changed as a result of a stock split or the like without additional
consideration to the Company, the number of Units subject to this Award shall be
adjusted to correspond to the change in the outstanding shares of Common Stock.

5.           Dividends. No dividends (or dividend equivalents) shall be paid
with respect to Units credited to the Grantee’s account.

6.           Delivery of Certificates or Equivalent. Upon the lapse of
Restrictions applicable to the Units, the Company shall, at its election, either
(i) deliver to the Grantee a certificate representing a number of shares of
Common Stock equal to the number of Units upon which such Restrictions have
lapsed, or (ii) establish a brokerage account for the Grantee and credit to that
account the number of shares of Common Stock of the Company equal to the number
of Units upon which such Restrictions have lapsed.

7.           Withholding Taxes. The Company is entitled to withhold applicable
taxes for the respective tax jurisdiction attributable to this Award or any
payment made in connection with the Units. Grantee may satisfy any minimum
withholding obligation by electing to have the plan administrator retain shares
of Common Stock deliverable in connection with the Units having a Fair Market
Value on the date the Restrictions applicable to the Units lapse equal to the
amount to be withheld. “Fair Market Value” for this purpose shall be the closing
price for a share of Common Stock on the day the Restrictions applicable to the
Units lapse as reported for the New York Stock Exchange-Composite Transactions
in the Wall Street Journal, Midwest edition.

 

8. Voting and Other Rights.

a.        Grantee shall have no rights as a stockholder of the Company in
respect of the Units, including the right to vote and to receive cash dividends
and other distributions until delivery of certificates representing shares of
Common Stock in satisfaction of the Units.

9.           Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. Motorola Mobility, Predecessor and

 

-3-



--------------------------------------------------------------------------------

their Subsidiaries and Grantee’s employer hold certain personal information
about the Grantee, that may include his/her name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary grade, hire data, salary, nationality, job title, any shares of
stock held in Motorola Mobility, or details of all restricted stock units or any
other entitlement to shares of stock awarded, canceled, purchased, vested, or
unvested, for the purpose of managing and administering the Plan (“Data”).
Motorola Mobility, Predecessor and/or their Subsidiaries will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of Grantee’s participation in the Plan, and
Motorola Mobility and/or any of their Subsidiaries may each further transfer
Data to any third parties assisting Motorola Mobility in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. Grantee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on the Grantee’s behalf to a broker or other third party with
whom the Grantee may elect to deposit any shares of stock acquired pursuant to
the Plan. Grantee may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting
Motorola Mobility; however, withdrawing consent may affect the Grantee’s ability
to participate in the Plan.

10.           Nature of Award. By accepting this Award Agreement, the Grantee
acknowledges his understanding that the grant of the Award under the 2006
Omnibus Plan was completely at the discretion of Predecessor, and that Motorola
Mobility’s decision to assume this Award in no way implies that similar awards
may be granted in the future or that Grantee has any guarantee of future
employment.

11.           Remedies for Breach. Grantee hereby acknowledges that the harm
caused to the Company or Predecessor by the breach or anticipated breach of
paragraphs 2(c)(i) and/or (ii) of this Agreement will be irreparable and further
agrees the Company or Predecessor may obtain injunctive relief against the
Grantee in addition to and cumulative with any other legal or equitable rights
and remedies the Company or Predecessor may have pursuant to this Agreement, any
other agreements between the Grantee and the Company, or between Grantee and
Predecessor, for the protection of Confidential Information, or law, including
the recovery of liquidated damages. Grantee agrees that any interim or final
equitable relief entered by a court of competent jurisdiction, as specified in
paragraph 14 below, will, at the request of the Company, be entered on consent
and enforced by any such court having jurisdiction over the Grantee. This relief
would occur without prejudice to any rights either party may have to appeal from
the proceedings that resulted in any grant of such relief.

12.           Acknowledgements. With respect to the subject matter of paragraphs
2(c)(i) and (ii), and paragraphs 11 and 14 hereof, this Agreement is the entire
agreement with the Company. No waiver of any breach of any provision of this
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Agreement
shall be severable and in the event that any provision of this Agreement shall
be found by any court as specified in paragraph 14 below to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. Grantee hereby agrees that the court may
modify any invalid, overbroad or unenforceable term of this Agreement so that
such term, as modified, is valid and enforceable under applicable law. Further,
by accepting any Award under this Agreement, Grantee affirmatively states that
he has not, will not and cannot rely on any representations not expressly made
herein.

13.           Funding. No assets or shares of Common Stock shall be segregated
or earmarked by the Company in respect of any Units awarded hereunder. The grant
of Units hereunder shall not constitute a trust and shall be solely for the
purpose of recording an unsecured contractual obligation of the Company.

14.           Governing Law. All questions concerning the construction, validity
and interpretation of this Award shall be governed by and construed according to
the law of the State of Illinois without regard to any state’s conflicts of law
principles unless otherwise provided in the Plan. Any disputes regarding this
Award or Agreement shall be brought only in the state or federal courts of
Illinois unless otherwise provided in the Plan.

 

-4-



--------------------------------------------------------------------------------

15.           Waiver. The failure of the Company to enforce at any time any
provision of this Award shall in no way be construed to be a waiver of such
provision or any other provision hereof.

16.           Actions by the Compensation Committee. The Committee may delegate
its authority to administer this Agreement. The actions and determinations of
the Compensation Committee or its delegate shall be binding upon the parties.

17.           409A Compliance Applicable Only to Grantees Subject to U.S. Tax.
Notwithstanding any provision in this Award to the contrary, if the Grantee is a
“specified employee” (certain officers of Motorola Mobility within the meaning
of Treasury Regulation Section 1.409A- 1(i) and using the identification
methodology selected by Motorola Mobility from time to time) on the date of the
Grantee’s termination of employment, any payment which would be considered
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), that the Grantee is
entitled to receive upon termination of employment and which otherwise would be
paid or delivered during the six month period immediately following the date of
the Grantee’s termination of employment will instead be paid or delivered on the
earlier of (i) the first day of the seventh month following the date of the
Grantee’s termination of employment and (ii) death. Notwithstanding any
provision in this Award that requires the Company to pay or deliver payments
with respect to Units upon vesting (or within 60 days following the date that
the applicable Units vest) if the event that causes the applicable Units to vest
is not a permissible payment event as defined in Section 409A(a)(2) of the Code,
then the payment with respect to such Units will instead be paid or delivered on
the earlier of (i) the specified date of payment or delivery originally provided
for such Units and (ii) the date of the Grantee’s termination of employment
(subject to any delay required by the first sentence of this paragraph). Payment
shall be made within 60 days following the applicable payment date. For purposes
of determining the time of payment or delivery of any payment the Grantee is
entitled to receive upon termination of employment, the determination of whether
the Grantee has experienced a termination of employment will be determined by
Motorola Mobility in a manner consistent with the definition of “separation from
service” under the default rules of Section 409A of the Code.

18.           Acceptance of Terms and Conditions. By electronically accepting
this Award Agreement within 30 days after the date of the electronic mail
notification by the Company to Grantee of the grant of this Award (“Email
Notification Date”), Grantee agrees to be bound by the foregoing terms and
conditions, the Plan, and any and all rules and regulations established by
Motorola Mobility in connection with the assumption and substitution of the
Award. If Grantee does not electronically accept this Award within 30 days of
the Email Notification Date, Grantee will not be entitled to the Units.

19.           Plan Documents. The Plan and the Prospectus for the Plan are
available at http://my.mot-mobility.com/go/EquityAwards or send your request to
Equity Administration, 6450 Sequence Drive, San Diego, CA 92121 or
equityadmin@motorola.com.

 

-5-